THE COURT.
Defendant was convicted of receiving stolen property. His appeal was regularly taken but it has not been prosecuted. No argument has been made in his behalf in this court, and, therefore, our attention has not been called to any ground for interfering with the judgment of the lower court. The presumptions are, of course, in favor of the regularity of the proceedings in the court below. Moreover, an examination of the record discloses sufficient evidence to justify the verdict without prejudicial error being shown therein. (People v. Wagner, ante, p. 41, [171 Pac. 699].)
The judgment and order are therefore affirmed.